                                                                          Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                          Case Nos.    3:06cr442/LAC/HTC
                                                         3:16cv349/LAC/HTC

DARREGUS T. ROBINSON
__________________________________/

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated April 17, 2019 (doc. 142). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.    The Motion to Vacate, Set Aside, or Correct Sentence (doc. 120) is

DENIED.
                                                                           Page 2 of 2


      3.     Defendant’s “Request . . . . .Leave to File Amended 28 U.S.C. §

2255(f)(3) Petition” (doc. 135) is DENIED.

      4.     Defendant’s “Request . . . Permission to File Amended Petition for Writ

of Habeas Corpus Adsubjiciendum, 28 U.S.C. § 2255(f)(3)” (doc. 136) is DENIED.

      5.     Defendant’s “On Request . . . Opening for Bargining (sic) Terms of

Imprisonment in Light of Recently Passsed Criminal Justice Reform Bill” (doc. 138)

is DENIED.

      6.     A certificate of appealability is DENIED.

      DONE AND ORDERED this 7th day of May, 2019.




                                s /L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case Nos. 3:06cr442/LAC/HTC; 3:16cv349/LAC/HTC
